[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR MODIFICATION OF CHILD SUPPORT
The defendant has moved for a reduction of his child support obligation from $77.00 per week. He also seeks a reduction of the $23.00 per week amount he is currently ordered to pay on an arrearage of approximately $2500.00.
The court notes that the defendant currently receives a net income of $493.81 per week, which he has testified is approximately $77.00 per week less than what his net income was when the current orders were entered. The change in net income is slightly less than the 15 percent variation considered the threshold percentage required before the court will entertain a motion to modify support.
The court notes that in addition to the financial orders in this case, the defendant pays a total of $275.00 per week as support and day care for his children outside this marriage.
While it does not want to reward the defendant for paying family obligations which are secondary to the parties in the instant case, those expenses are domestic in nature and are recognized in the recommended support guidelines as acceptable deviation criteria.
For the foregoing reasons, the court grants the defendant's Motion for Modification of his support obligation and enters the CT Page 8615 following orders.
The defendant is to pay to the plaintiff as support for their minor child the sum of $60.00 per week and he is to pay $20.00 per week on an arrearage found to be $2500.00, subject to correction, until further order of the court.
By The Court, Doherty, J.